Case 17-72360-jwc       Doc 52 Filed
                        UNITED STATES07/13/20 Entered 07/13/20
                                         BANKRUPTCY     COURT11:05:59                 Desc Main
                               Document Page 1 of 4
                         NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                             )   CHAPTER 13
 DEANGELO JERROD TANNER                             )   CASE NUMBER A17-72360-JWC
                                                    )
    DEBTOR                                          )



                                    MOTION TO DISMISS
     COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
 respectfully shows the Court as follows:

                                              1.

    Debtor filed a petition for relief under Chapter 13 of Title 11.
                                               2.

     Debtor has failed to tender all plan payments due in accordance with the confirmed plan. As
 of 7/9/2020 the Trustee received a total of $9,504.00. The Trustee's records indicate the amount
 delinquent is $1,896.00. A receipt history is attached and marked exhibit A.

    Wherefore, the Trustee prays that this case be dismissed or in alternative that the Debtor
 proposes a modification to meet the requirements of the confirmed plan that ensures that the
 plan is completed within the allowable time.

 This the 13th day of July, 2020.


 /s/________________________________________
   Julie M. Anania
   Attorney for the Chapter 13 Trustee
   State Bar No. 477064
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 17-72360-jwc     Doc 52   Filed 07/13/20 Entered 07/13/20 11:05:59      Desc Main
                               Document Page 2 of 4


                                 EXHIBIT "A"



 CASE NO: A17-72360-JWC                                         07/09/2020
 DEANGELO JERROD TANNER

                 RECEIPT HISTORY OVER THE LAST 12 MONTHS

 DATE                   TYPE              SOURCE              AMOUNT

 February 10, 2020     ACHEMP         49311207   -GLOCK INC        $176.00
 January 27, 2020      ACHEMP         49311207   -GLOCK INC        $176.00
 January 13, 2020      ACHEMP         49311207   -GLOCK INC        $176.00
 December 30, 2019     ACHEMP         49311207   -GLOCK INC        $176.00
 December 16, 2019     ACHEMP         49311207   -GLOCK INC        $176.00
 December 02, 2019     ACHEMP         49311207   -GLOCK INC        $176.00
 November 18, 2019     ACHEMP         49311207   -GLOCK INC        $176.00
 November 04, 2019     ACHEMP         49311207   -GLOCK INC        $176.00
 October 21, 2019      ACHEMP         49311207   -GLOCK INC        $176.00
 October 07, 2019      ACHEMP         49311207   -GLOCK INC        $176.00
 September 23, 2019    ACHEMP         49311207   -GLOCK INC        $176.00
 September 09, 2019    ACHEMP         49311207   -GLOCK INC        $176.00
 August 26, 2019       ACHEMP         49311207   -GLOCK INC        $176.00
 August 12, 2019       ACHEMP         49311207   -GLOCK INC        $176.00
 July 29, 2019         ACHEMP         49311207   -GLOCK INC        $176.00
 July 15, 2019         ACHEMP         49311207   -GLOCK INC        $176.00

                                      Receipt Total:            $2,816.00
Case 17-72360-jwc       Doc 52      Filed 07/13/20 Entered 07/13/20 11:05:59            Desc Main
                                    Document Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


 IN RE:                                           )    CHAPTER 13
 DEANGELO JERROD TANNER                           )    CASE NUMBER A17-72360-JWC
                                                  )
    DEBTOR                                        )




                 NOTICE OF HEARING ON MOTION TO DISMISS CASE

 PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss and related
 exhibits with the Court seeking an Order of Dismissal.

 PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on August 11, 2020 at
 10:10 am in Courtroom 1203, Richard Russell Building, 75 Ted Turner Drive, S.W.,
 Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.
 Please check the “Important Information Regarding Court Operations During COVID-19
 Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether
 to appear in person or by phone.

 Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
 the dismissal of your case. You should read this motion carefully and discuss it with your
 attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.) If you do not want the Court to grant the dismissal of your case, you
 and/or your attorney must attend the hearing unless you have settled the matter prior to the
 hearing.


 This the 13th day of July, 2020.


 /s/________________________________________
   Julie M. Anania
   Attorney for the Chapter 13 Trustee
   State Bar No. 477064
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
Case 17-72360-jwc       Doc 52    Filed 07/13/20 Entered 07/13/20 11:05:59             Desc Main
                                   Document Page
                                 CERTIFICATE        4 of 4
                                                OF SERVICE
Case No: A17-72360-JWC

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss to be
served via United States First Class Mail with adequate postage prepaid on the following parties
at the address shown for each:




DEANGELO JERROD TANNER
4419 CROSS LANE
DECATUR, GA 30035



I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Dismiss using the Bankruptcy Court’s Electronic Case Filing program, which sends
a notice of this document and an accompanying link to this document to the following parties
who have appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 13th day of July, 2020.


 /s/____________________________________
   Julie M. Anania
   Attorney for the Chapter 13 Trustee
   State Bar No. 477064
   303 Peachtree Center Avenue, NE
   Suite 120
   Atlanta, GA 30303
   678-992-1201
